 

Exhibit 10.49

 



Amendment No. 1

to

GAS GATHERING, PROCESSING AND PURCHASE AGREEMENT

 

This Amendment No. 1 to Gas Gathering, Processing and Purchase Agreement (this
“Amendment No. 1”) is made and entered into as of the 1st day of October, 2017
(the “Amendment No. 1 Effective Date”), by and between Lucid Energy Delaware,
LLC, a Delaware limited liability company (“Buyer”) and Lilis Energy, Inc., a
Nevada corporation (“Seller”). Buyer and Seller are sometimes referred to in
this Amendment No. 1 individually as a “Party” and collectively as the
“Parties.” Capitalized terms used herein but not defined herein will have the
meanings set forth in the Agreement.

 

Background:

 

Buyer and Seller are parties to that certain Gas Gathering, Processing and
Purchase Agreement with an Effective Date of August 10, 2017 (the “Agreement”).

 

Agreement:

 

In consideration of the premises and of the mutual covenants set forth in this
Amendment, the Parties agree as follows:

 

 

Section 1. Amendment to the Agreement.

 

(a)               Exhibit D to the Agreement is hereby deleted in its entirety
and replaced with the attached Exhibit D-1. As of the Amendment No. 1 Effective
Date, all references in the Agreement to Exhibit D will be references to Exhibit
D-1.

 

(b)               Exhibit E to the Agreement is hereby deleted in its entirety
and replaced with the attached Exhibit E-1. As of the Amendment No. 1 Effective
Date, all references in the Agreement to Exhibit E will be references to Exhibit
E-1.

 

Section 2. Miscellaneous.

 

(a)               Except as amended by this Amendment No. 1, all of the terms
and provisions of the Agreement will remain in full force and effect.

 

(b)               Each capitalized term used in this Amendment No. 1 that is not
otherwise defined in this Amendment No. 1 has the meaning assigned to such term
in the Agreement.

 

(c)               This Amendment No. 1 may be executed by the Parties in
counterparts (including without limitation facsimile counterparts), each of
which will be deemed an original.

 

(d)               This Amendment No. 1 is effective on the Amendment No. 1
Effective Date and is binding upon and will inure to the benefit of the Parties
and their respective successors and permitted assigns.

 

 

 



 

(e)               This Amendment No. 1 will be governed by and construed in
accordance with the laws of the State of Texas.

  

 

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to be executed
in duplicate originals by their duly authorized officers on the dates indicated
below but as of the Amendment No. 1 Effective Date.

  

 

SELLER:   BUYER:           LILIS ENERGY, INC.   LUCID ENERGY DELAWARE, LLC      
              By: /s/ Jim Linville   By: /s/ Scott Brown Name: Jim Linville  
Name: Scott Brown Title: Chief Executive Officer   Title: Executive Vice
President and CCO Date: 11/9/17   Date: 11/10/17

  

 

 

 

EXHIBIT D-1

to

GAS GATHERING, PROCESSING AND PURCHASE AGREEMENT

dated as of October 1, 2017

between

LUCID ENERGY DELAWARE, LLC

(Buyer)

and

LILIS ENERGY, INC.

(Seller)

 

LOW PRESSURE RECEIPT POINTS

 

Meter Number Points of Receipt Name County, State Lat/Long TBD Crittendon Field
Station LP Winkler, Texas TBD

 

HIGH PRESSURE RECEIPT POINTS

 

Meter Number Points of Receipt Name County, State Lat/Long TBD Wild Hog Lea, New
Mexico TBD TBD Prize Hog Lea, New Mexico TBD TBD Crittendon North Winkler, Texas
TBD TBD Crittendon Field Station HP Winkler, Texas TBD TBD Crittendon East
Winkler, Texas TBD

 

DELIVERY POINTS

 

Meter Number Points of Delivery Name County, State Lat/Long 37914 El Paso/Kinder
Morgan Lea, New Mexico 32.2888°/-103.6478° 95720 Transwestern Lea, New Mexico
32.2111°/-103.5948°

 

PLANT PRODUCTS DELIVERY POINTS

 

Meter Number Points of Delivery Name County, State Lat/Long TBD Red Hills
Tailgate with redelivery to ONEOK West Texas Lea, New Mexico 32.3651°/-103.1537°
TBD Enterprise Pipeline Lea, New Mexico 32.2168°/-103.5246° TBD Enterprise
Pipeline Eddy, New Mexico 32.2665°/-104.1180° TBD DCP Sand Hills1 Lea, New
Mexico TBD

 

1 – Should Seller request to Take-In-Kind, per Article 4.5 of the Agreement, and
deliver to DCP Sand Hills, Seller’s ability to deliver to such Delivery Point
shall be subject to Seller entering into all Plant Product transportation
agreements.

 

** Exhibit D will be amended to add meter numbers and locations of facilities
if/when Buyer establishes such Plant Products Delivery Points.

 

 

END OF EXHIBIT D-1

 

 



Amendment No. 1 dated October 1, 2017

To Gas Gathering, Processing and Purchase Agreement effective August 10, 2017

 

 

 

  

EXHIBIT E-1

to

GAS GATHERING, PROCESSING AND PURCHASE AGREEMENT

dated as of October 1, 2017

between

LUCID ENERGY DELAWARE, LLC

(Buyer)

and

LILIS ENERGY, INC.

(Seller)

 

INTERESTS IN THE DEDICATED ACREAGE

 

State County Description New Mexico Lea Section 21, Township 26 S, Range 35 E
New Mexico Lea Section 19, Township 26 S, Range 36 E New Mexico Lea Section 20,
Township 26 S, Range 36 E Texas Loving Block C24, Section 4, PSL, Cowden C C,
A-1401 Texas Winkler Block C24, Section 4, PSL, Cowden C C, A-1397 Texas Winkler
Block C23, Section 21, PSL, Cowden C C & L, A-1391 Texas Winkler Block C24,
Section 2, PSL, Cowden C C, A-1396 Texas Winkler Block C23, Section 25, PSL,
Cowden C C, A-1394 Texas Winkler Block C23, Section 22, PSL, Cowden C C, A-1414
Texas Winkler Block C24, Section 1, PSL, Cowden C C, A-1395 Texas Winkler Block
C23, Section 24, PSL, Cowden C C, A-1393 Texas Winkler Block C23, Section 23,
PSL, Cowden C C, A-1392 Texas Winkler Block C23, Section 16, PSL, Beckham W L,
A-1324 Texas Winkler Block C23, Section 15, PSL, Beckham W L, A-1323 Texas
Winkler Block 75, Section 1, PSL, Cowden C C, A-1381 Texas Winkler Block 74,
Section 9, PSL, Cowden C C, A-1377 Texas Winkler Block 74, Section 7, PSL,
Desmond J L, A-714 Texas Winkler Block 74, Section 6, PSL, Moreland R E, A-521
Texas Winkler Block 74, Section 5, PSL, Moreland R E, A-614 Texas Winkler Block
74, Section 5, PSL, Moreland R E, A-613 Texas Winkler Block 74, Section 23,
Desmond, J L, A-1021 Texas Winkler Block 74, Section 32, Desmond, J L, A-1022
Texas Winkler Block 74, Section 30, Leck, R A, A-1099 Texas Winkler Block 74,
Section 29, Leck, R A, A-1100 Texas Winkler Block 74, Section 25, Leck, R A,
A-1102 Texas Winkler Block 74, Section 11, Cowden, C C, A-1379 Texas Winkler
Block C23, Section 10, Cowden, C C, A-1383 Texas Winkler Block C23, Section 11,
Cowden, C C, A-1384 Texas Winkler Block C23, Section 13, Cowden, C C, A-1386
Texas Winkler Block C23, Section 14, Cowden, C C, A-1387 Texas Winkler Block
C23, Section 17, Cowden, C C, A-1388 Texas Winkler Block C23, Section 26,
Cowden, C C, A-1415 Texas Winkler Block 74, Section 4, Daugherty, L, A-1482
Texas Winkler Block 74, Section 22, Daugherty, L, A-1487 Texas Winkler Block 74,
Section 33, Daugherty, L, A-1488 Texas Winkler Block C23, Section 9, Daugherty,
L, A-1491 Texas Winkler Block 74, Section 12, Daugherty, L, A-1495

 

 



Amendment No. 1 dated October 1, 2017

To Gas Gathering, Processing and Purchase Agreement effective August 10, 2017



 



 

 



 

Texas Winkler Block 74, Section 14, Leck, M J, A-1683 Texas Winkler Block 74,
Section 15, Leck, M J, A-1684 Texas Winkler Block 74, Section 23, Scarborough, W
F, A-1926 Texas Winkler Block 74, Section 31, Simpson, J S, A-628 Texas Winkler
Block 74, Section 24, Cline, C, A-955 Texas Winkler Block 74, Section 26,
Shafer, J B, A-972 Texas Winkler Block 74, Section 10, Cowden, C C, A-1378 Texas
Winkler Block 74, Section 27, Cowden, C C, A-1380 Texas Winkler Block 75,
Section 1, Cowden, C C, A-1381 Texas Winkler Block C23, Section 18, Cowden, C C,
A-1389 Texas Winkler Block C23, Section 19, Cowden, C C, A-1390 Texas Loving
Block C24, Section 3, Cowden, C C, A-1402 Texas Winkler Block 74, Section 8,
Cowden, C C, A-1412 Texas Winkler Block C23, Section 20, Cowden, C C, A-1413
Texas Winkler Block C23, Section 27, Cowden, C C, A-1416 Texas Winkler Block
C24, Section 3, Cowden, C C, A-1417 Texas Winkler Block 74, Section 13,
Daugherty, L, A-1483

 

 

DEDICATED ACREAGE MAP

 

[image_001.jpg]

 

 



Amendment No. 1 dated October 1, 2017

To Gas Gathering, Processing and Purchase Agreement effective August 10, 2017



 



 

 

  

CONFLICTING DEDICATION

 

The Parties acknowledge and agree that the Interests are, as of the Effective
Date, subject to prior written dedications and commitments for gathering,
processing and purchase of Gas pursuant to the certain agreements provided below
and that Seller shall be entitled to comply with such prior written dedications
or commitments in accordance with the provisions of this Agreement.

 

1)Gas Gathering Agreement dated July 2, 2012, as amended by and between Regency
Field Services LLC (predecessor-in-interest to ETC Field Services LLC) and
Permian Atlantis LLC (predecessor-in-interest to Lilis Energy, Inc.) with an
expiration date of February 1, 2018.

 

2)Gas Gathering Agreement dated August 1, 2008, as amended by and between
Regency Field Services LLC (predecessor-in-interest to ETC Field Services LLC)
and Lakehills Production, Inc. (predecessor-in-interest to Lilis Energy, Inc.)
with an expiration date of February 1, 2018.

 

3)Gas Gathering Agreement effective July 1, 2012, as amended by and between
Anadarko Gathering Company LLC and SWEPI LP (predecessor-in-interest to Lilis
Energy, Inc.) with an expiration date of December 31, 2017.

 

The Parties acknowledge and agree that the following wellbores are, as of the
Effective Date, subject to prior written dedications and alternative commitments
for gathering, processing and purchase of Gas and therefore, such wellbores are
excluded from the Dedication.

 

State County Wellbore Name API Texas Winkler A.G. Hill 42-495-30914 Texas
Winkler Tubb 1 Unit #1 42-495-30070 Texas Winkler Tubb 22 Unit #1R 42-495-10934
Texas Winkler Tubb 9 Unit #1 42-495-10933 Texas Winkler Tubb Estate 1-75 #1
42-495-30127 Texas Winkler Tubb Estate 21 #2 42-495-30285 Texas Winkler Tubb
Estate 25 #1 42-495-10811 Texas Winkler Tubb Estate 25 #3 42-495-32097 Texas
Winkler Wolfe Unit #1 42-495-10744 Texas Winkler Wolfe Unit #5 42-495-32750
Texas Winkler Wolfe Unit #6 42-495-32768 Texas Winkler Shammo 42-301-31378

  

 

END OF EXHIBIT E-1

 

 





Amendment No. 1 dated October 1, 2017

To Gas Gathering, Processing and Purchase Agreement effective August 10, 2017





 



 

 

 